 



Exhibit 10.52

BUSINESS OBJECTS S.A.
2004 INTERNATIONAL EMPLOYEE STOCK PURCHASE PLAN,

adopted on June 10, 2004

as amended on October 21, 2004

     The following terms and conditions constitute the provisions of the 2004
International Employee Stock Purchase Plan of Business Objects S.A, as approved
by the extraordinary general meetings of shareholders of June 10, 2004 and
amended by the Board meeting of October 21, 2004.

1. Purpose.

     The purpose of the Plan is to provide employees of the Company and its
Designated Subsidiaries with an opportunity to subscribe Shares through
accumulated payroll deductions. It is the intention of the Company to have the
Plan qualify as an “Employee Stock Purchase Plan” under Section 423 of the
Internal Revenue Code of 1986, as amended. The provisions of the Plan,
accordingly, shall be construed so as to extend and limit participation in a
manner consistent with the requirements of that section of the Code.

2. Definitions.

(A) “Administrator” means the Board or any committee designated by the Board to
administer the Plan pursuant to Section 14.

(B) “ADR” shall mean an American Depositary Receipt evidencing American
Depositary Shares corresponding to Shares.

(C) “ADS” shall mean an American Depositary Share corresponding to Shares

(D) “Board” shall mean the Board of Directors of Business Objects S.A.

(E) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(F) “Company” shall mean Business Objects S.A., a corporation organized under
the laws of the Republic of France.

(G) “Compensation” shall mean all base straight time gross earnings and sales
commissions, exclusive of payments for overtime, shift premium, incentive
compensation, incentive payments, bonuses and other compensation.

(H) “Custodian” shall mean Banque BNP Paribas, or any successor or successors
thereto.

(I) “Depositary” shall mean the Bank of New York, or any successor or successors
thereto.

(J) “Designated Subsidiaries” shall mean the Subsidiaries which have been
designated by the Administrator from time to time in its sole discretion as
eligible to participate in the Plan.

(K) “Employee” shall mean any individual who is an Employee of the Company or a
Designated Subsidiary for tax purposes. For purposes of the Plan, the employment
relationship shall be treated as continuing intact while the individual is on
sick leave or other leave of absence approved by the Company or a Designated
Subsidiary.

1



--------------------------------------------------------------------------------



 



Where the period of leave exceeds 90 days and the individual’s right to
reemployment is not guaranteed either by statute or by contract, the employment
relationship will be deemed to have terminated on the 91st day of such leave.
The Administrator, in its discretion, from time to time may, prior to an
Enrollment Date for all options to be granted on such Enrollment Date, determine
(on a uniform and nondiscriminatory basis) that the definition of Employee will
or will not include an individual if he or she: (1) has not completed at least
two years of service since his or her last hire date (or such lesser period of
time as may be determined by the Administrator in its discretion),
(2) customarily works not more than 20 hours per week (or such lesser period of
time as may be determined by the Administrator in its discretion),
(3) customarily works not more than five (5) months per calendar year (or such
lesser period of time as may be determined by the Administrator in its
discretion), (4) is an officer or other manager, or (5) is a highly compensated
employee under Section 414(q) of the Code.

(L) “Enrollment Date” shall mean the first day of each Offering Period.

(M) “Exercise Date” shall mean the last day of each Offering Period.

(N) “Fair Market Value” means, as of any date, the closing sale price in euros
for one Share (or the closing bid, if no sales were registered) as quoted on the
Premier Marché of Euronext Paris S.A. as reported in La Tribune, or such other
source as the Administrator deems reliable, on the day of determination.

(O) “Offering Period” shall mean a period of approximately six (6) months,
commencing on the first Trading Day on or after May 1 and terminating on the
first Trading Day on or after the following November 1, or commencing on the
first Trading Day on or after November 1 and terminating on the first Trading
Day on or after the following May 1, at the beginning of which an option may be
granted and at the end of which an option may be exercised pursuant to the Plan.
The duration of Offering Periods may be changed pursuant to Section 4 of this
Plan.

(P) “Plan” shall mean this 2004 International Employee Stock Purchase Plan.

(Q) “Shares” shall mean ordinary shares of the Company with a nominal value of
€0.10.

(R) “Subscription Price” shall mean an amount no less than 85% of the Fair
Market Value of a Share on the Enrollment Date or 85% of the Fair Market Value
of a Share on the Exercise Date, whichever is lower, provided the Subscription
Price may be adjusted pursuant to Section 19. For countries with currencies
denominated in other than the Euro (or tied to the Euro), the local currency
equivalent of the Subscription Price will be determined using the actual
conversion rate from local currency into Euro on the date the funds are
transferred to the Business Objects S.A. Employee Benefits Trust. This date may
or may not be the Exercise Date.

(S) “Reserves” shall mean the maximum number of Shares, which have been
authorized for issuance under the Plan pursuant to Section 12 hereof.

(T) “Subsidiary” shall mean a corporation, domestic or foreign, of which not
less than 50% of the voting rights are held by the Company or a Subsidiary,
whether or not such corporation now exists or is hereafter organized or acquired
by the Company or a Subsidiary.

(U) “Trading Day” means a day on which the Premier Marché is open for trading.

(V) “Trust” shall mean the trust created by the Company under the Trust
Agreement;

(W) “Trust Agreement” shall mean the trust agreement between the Company and the
Trustee in favor of each of the Employees, attached hereto as Exhibit C.

2



--------------------------------------------------------------------------------



 



(X) “Trustee” shall mean the trustee or trustees of the Trust.

3. Eligibility.

     (A) Any Employee who shall be employed by the Company or a Designated
Subsidiary on a given Enrollment Date shall be eligible to participate in the
Plan, subject to the requirements of Section 5.

     (B) Any provisions of the Plan to the contrary notwithstanding, no Employee
shall be granted an option under the Plan (i) to the extent, immediately after
the grant, such Employee (or any other person whose stock would be attributed to
such Employee pursuant to Section 424(d) of the Code) would own capital stock of
the Company and/or hold outstanding options to subscribe or purchase such stock
possessing five percent (5%) or more of the total combined voting power or value
of all classes of the capital stock of the Company or of any Subsidiary, or
(ii) to the extent his or her rights to subscribe or purchase stock under all
employee stock purchase plans (as defined in Section 423 of the Code) of the
Company and its Subsidiaries would accrue at a rate which exceeds Twenty-Five
Thousand Dollars ($25,000) worth of stock (determined with reference to the fair
market value of the Shares at the time such option is granted) for each calendar
year in which such option is outstanding at any time.

4. Offering Periods.

     The Plan shall be implemented by consecutive Offering Periods with a new
Offering Period commencing on the first Trading Day on or after May 1 and
November 1 each year, or on such other date as the Administrator shall
determine, and continuing thereafter until terminated in accordance with
Section 19 hereof. The Administrator shall have the power to change the duration
of Offering Periods (including the commencement dates thereof) with respect to
future offerings without shareholder approval if such change is announced prior
to the scheduled beginning of the first Offering Period to be affected
thereafter.

5. Participation.

     (A) An eligible Employee may become a participant in the Plan by (i)
completing a subscription agreement authorizing payroll deductions in the form
determined by the Administrator and submitting it to the Company’s or a
Designated Subsidiary’s payroll office (or their designee) prior to the
applicable Enrollment Date, or (ii) following an electronic or other enrollment
procedure prescribed by the Administrator.

     (B) Payroll deductions for a participant shall commence on the first
payroll following the Enrollment Date and shall end on the last payroll in the
Offering Period to which such authorization is applicable, unless sooner
terminated by the participant as provided in Section 10 hereof.

6. Payroll Deductions.

     (A) At the time a participant enrolls in the Plan pursuant to Section 5, he
or she shall elect to have payroll deductions made on each pay day during the
Offering Period in an amount, together with amounts contributed under the
Company’s Plan d’Epargne d’Entreprise (the “Employee Savings Plan”), of no less
than 1% and not to exceed ten percent (10%) of the Compensation which he or she
receives on each pay day during the Offering Period.

     (B) All payroll deductions made for a participant shall be credited to his
or her account under the Plan and will be withheld in whole percentages only.
After the last payday in an Offering Period such payroll deductions shall be
transferred to the Trust as soon as practicable. Funds may be advanced by a
Designated Subsidiary to the Trust, or by the Trust to the Company, as necessary
or convenient under any applicable law or regulation. A participant may not make
any additional payments into his or her account, either with the Company, a
Designated Subsidiary, or the Trust.

3



--------------------------------------------------------------------------------



 



     (C) A participant may discontinue his or her participation in the Plan as
provided in Section 10 hereof, or may increase or decrease the rate of his or
her payroll deductions during the Offering Period by (i) properly completing and
submitting to the Company’s or Designated Subsidiary’s payroll office (or their
designee), on or before a date prescribed by the Administrator prior to an
applicable Exercise Date, a new subscription agreement authorizing the change in
payroll deduction rate in the form provided by the Administrator for such
purpose, or (ii) following an electronic or other procedure prescribed by the
Administrator. The Administrator may, in its discretion, limit the number of
participation rate changes during any Offering Period. The change in rate shall
be effective with the first full payroll period following five (5) business days
after the Company’s or Designated Subsidiary’s receipt of the new subscription
agreement unless the Company or Designated Subsidiary elects to process a given
change in participation more quickly. A participant’s subscription agreement
shall remain in effect for successive Offering Periods unless terminated as
provided in Section 10 hereof.

     (D) Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(B) hereof, a participant’s payroll
deductions may be decreased to 0%. Subject to Section 423(b)(8) of the Code and
Section 3(B) hereof, payroll deductions shall recommence at the rate at the rate
most recently elected by the participant at the beginning of the first Offering
Period which is scheduled to end in the following calendar year, unless
terminated by the participant as provided in Section 10 hereof.

     (E) At the time the option is exercised, in whole or in part, or at the
time some or all of the Company’s Shares issued under the Plan is disposed of,
the participant must make adequate provision for the Company’s or Designated
Subsidiary’s federal, state, or other tax withholding obligations, if any, which
arise upon the exercise of the option or the disposition of the Shares. At any
time, the Company or Designated Subsidiary may, if required by the laws of the
country of residence of the participant, withhold from the participant’s
compensation the amount necessary for the Company or Designated Subsidiary to
meet applicable withholding obligations, including any withholding required to
make available to the Company or Designated Subsidiary any tax deductions or
benefits attributable to sale or early disposition of Shares by the Employee.
The Administrator may, for future Offering Periods, increase or decrease, in its
absolute discretion, the maximum number of Shares that a participant may
subscribe during each Offering Period. Exercise of the option will occur as
provided in Section 8, unless the participant has withdrawn pursuant to Section
10.

7. Grant of Option.

     On the Enrollment Date of each Offering Period, each eligible Employee
participating in such Offering Period shall be granted an option to subscribe on
the Exercise Date of such Offering Period (at the applicable Subscription Price)
up to a number of Shares (in the form of ADSs) determined by dividing such
Employee’s payroll deductions accumulated and transferred to the Trust on or
prior to such Exercise Date by the applicable Subscription Price; provided that
in no event shall an Employee be permitted to subscribe during each Offering
Period more than 500 Shares, subject to adjustment as provided in Section 18
hereof; and provided further, that such subscription shall be subject to the
limitations set forth in Sections 3(B) and 12 hereof. Exercise of the option
shall occur as provided in Section 8 hereof, unless the participant has
withdrawn pursuant to Section 10 hereof, and shall expire on the last day of the
Offering Period.

8. Exercise of Option

     (A) With respect to each Exercise Date, the Company shall issue Shares to
the Trust in accordance with Section 1.3 of the Trust, sufficient to meet its
obligations to participating Employees under the Plan. Unless a participant
withdraws from the Plan as provided in Section 10 hereof, notice of exercise of
his or her option shall be deemed to have been given by the participant and his
or her option for the subscription of Shares (in the form of ADSs) shall be
exercised automatically by the Trustee on the Exercise Date, and the maximum
number of full shares subject to such option shall be subscribed for such
participant by the Trustee at the applicable Subscription Price with the
accumulated payroll deductions in his or her account with the Trust. Per
Company’s instruction, the Custodian issues the subscribed Shares and delivers
them to the Depositary which converts the Shares into ADSs; provided, however,
no Shares shall be subscribed which would result in the

4



--------------------------------------------------------------------------------



 



Employee receiving a fractional ADS; any payroll deductions accumulated in a
participant’s account which are not sufficient to subscribe a full ADS shall be
retained in the participant’s account for use in the subsequent Offering Period,
subject to earlier withdrawal by the participant as provided in Section 10
hereof. Any other funds left over in a participant’s account (whether due to
withdrawal by the participant from the Plan pursuant to Section 10, termination
of the Plan in accordance with Section 19, or otherwise) after the Exercise Date
shall be returned to the participant. During a participant’s lifetime, a
participant’s option to subscribe ADSs hereunder is exercisable only by him or
her.

     (B) Notwithstanding any contrary Plan provision, if the Administrator
determines that, on a given Exercise Date, the number of Shares with respect to
which options are to be exercised may exceed (i) the number of Shares that were
available for sale under the Plan on the Enrollment Date of the applicable
Offering Period, or (ii) the number of Shares available for sale under the Plan
on such Exercise Date, the Administrator may in its sole discretion (x) provide
that the Company will make a pro rata allocation of the Shares available for
subscription on such Enrollment Date or Exercise Date, as applicable, in as
uniform a manner as will be practicable and as it will determine in its sole
discretion to be equitable among all participants exercising options to
subscribe Shares on such Exercise Date, and continue all Offering Periods then
in effect, or (y) provide that the Company will make a pro rata allocation of
the Shares available for subscription on such Enrollment Date or Exercise Date,
as applicable, in as uniform a manner as will be practicable and as it will
determine in its sole discretion to be equitable among all participants
exercising options to subscribe Shares on such Exercise Date, and terminate any
or all Offering Periods then in effect pursuant to Section 19. The Company may
make pro rata allocation of the Shares available on the Enrollment Date of any
applicable Offering Period pursuant to the preceding sentence, notwithstanding
any authorization of additional Shares for issuance under the Plan by the
Company’s stockholders subsequent to such Enrollment Date.

9. Delivery

     As promptly as practicable after each Exercise Date on which a subscription
of Shares occurs, the Company shall arrange the delivery of ADSs representing
the Shares subscribed upon exercise of options by the Trustee for the
participating Employees to the Trust.

10. Withdrawal; Termination of Employment

     (A) Under procedures established by the Administrator, a participant may
withdraw all but not less than all the payroll deductions credited to his or her
account and not yet used to exercise his or her option under the Plan at any
time by (i) submitting to the Company’s payroll office (or its designee) a
written notice of withdrawal in the form prescribed by the Administrator for
such purpose, or (ii) following an electronic or other withdrawal procedure
prescribed by the Administrator. All of the participant’s payroll deductions
credited to his or her account will be paid to such participant promptly after
receipt of notice of withdrawal and such participant’s option for the Offering
Period will be automatically terminated, and no further payroll deductions for
the subscription of ADSs will be made during the Offering Period. If a
participant withdraws from an Offering Period, payroll deductions will not
resume at the beginning of the succeeding Offering Period unless the participant
re-enrolls in the Plan in accordance with the provisions of Section 5.

     (B) Upon a participant’s ceasing to be an Employee for any reason, he or
she will be deemed to have elected to withdraw from the Plan and the payroll
deductions credited to such participant’s account during the Offering Period but
not yet used to exercise the option will be returned to such participant or, in
the case of his or her death, to the person or persons entitled thereto under
Section 14 hereof, and such participant’s option will be automatically
terminated; provided, however, that any payroll deductions held by the Trust in
an individual account for an Employee shall be subject to the terms of such
Trust. The preceding sentence notwithstanding, a participant who receives
payment in lieu of notice of termination of employment shall be treated as
continuing to be an Employee for the participant’s customary number of hours per
week of employment during the period in which the participant is subject to such
payment in lieu of notice.

5



--------------------------------------------------------------------------------



 



     (C) A participant’s withdrawal from an Offering Period will not have any
effect upon his or her eligibility to participate in any similar plan which may
hereafter be adopted by the Company or a Designated Subsidiary or in succeeding
Offering Periods which commence after the termination of the Offering Period
from which the participant withdraws.

11. Interest

     No interest shall accrue on the payroll deductions of a participant in the
Plan.

12. SHARES

     (A) Subject to adjustment upon changes in capitalization of the Company as
provided in Section 18, the maximum number of Shares which will be made
available for sale under the Plan will be 475,000 Shares. Capital increases to
meet the Company’s obligations under the Plan shall be determined and approved
at extraordinary shareholders’ meeting to be held at the same time as the annual
shareholders’ meetings of the Company, as necessary.

     (B) The Board shall, subject to shareholders authorization, from time to
time reserve and issue to the Trust a number of Shares sufficient to meet its
obligations under the current Offering Period of the Plan. If on a given
Exercise Date the number of shares with respect to which options are to be
exercised exceeds the number of Shares then available under the Plan, the
Company shall distribute all of the Shares remaining available for subscription
under the Plan to the Trust, which shall make an allocation as provided in
Section 8(B).

     (C) The participant will have no interest or voting rights in shares
covered by his or her option until such option has been exercised.

     (D) ADSs to be delivered to a participant under the Plan will be registered
in the name of the participant or in the name of the participant and his or her
spouse, or in street name to be deposited with a broker.

13. Administration

     The Plan shall be administered by the Board (or a committee thereof) or the
board of directors of a participating Subsidiary (or a committee thereof), as
the case may be. Such board or committee shall have full and exclusive
discretionary authority to construe, interpret and apply the terms of the Plan,
to determine eligibility and to adjudicate all disputed claims filed under the
Plan with respect to any Employee of such Company or Subsidiary; provided,
however, that any such construction, interpretation, application, determination
and/or adjudication shall be subject to any terms, constructions, conditions,
provisions, interpretations, determinations, adjudications, or decisions as may
be adopted or made by the Administrator from time to time. Every finding,
decision and determination made by the Administrator shall, to the full extent
permitted by law, be final and binding upon all parties.

14. Designation of Beneficiary

     (A) A participant, except for a participant who is an Employee of Business
Objects (U.K) Ltd., Business Objects Software Ltd. and any other Designated
Subsidiary incorporated in United Kingdom or in Ireland, may file a written
designation of a beneficiary who is to receive any ADSs and cash, if any, from
the participant’s account under the Plan in the event of such participant’s
death subsequent to an Exercise Date on which the option is exercised but prior
to delivery to such participant of such ADSs and cash. In addition, a
participant may file a written designation of a beneficiary who is to receive
any cash from the participant’s account under the Plan in the event of such
participant’s death prior to exercise of the option. If a participant is married
and the designated beneficiary is not the spouse, spousal consent shall be
required for such designation to be effective.

6



--------------------------------------------------------------------------------



 



     (B) Such designation of beneficiary may be changed by the participant at
any time by written notice. In the event of the death of a participant and in
the absence of a beneficiary validly designated under the Plan who is living at
the time of such participant’s death, the Company shall cause such ADSs and/or
cash to be delivered to the executor or administrator of the estate of the
participant, or if no such executor or administrator has been appointed (to the
knowledge of the Company), the Company, in its discretion, may cause such ADSs
and/or cash to be delivered to the spouse or to any one or more dependents or
relatives of the participant, or if no spouse, dependent or relative is known to
the Company, then to such other person as the Company may designate.

     (C) All beneficiary designations under this Section 14 will be made in such
form and manner as the Administrator may prescribe from time to time.

15. Transferability

     Neither payroll deductions credited to a participant’s account nor any
rights with regard to the exercise of an option or to receive ADSs under the
Plan may be assigned, transferred, pledged or otherwise disposed of in any way
(other than by will, the laws of descent and distribution or as provided in
Section 14 hereof) by the participant. Any such attempt at assignment, transfer,
pledge or other disposition shall be without effect, except that the Company may
treat such act as an election to withdraw funds from an Offering Period in
accordance with Section 10 hereof.

16. Use of Funds

     All payroll deductions received or held by the Company or Subsidiary under
the Plan for its Employees may be used by the Company or such Subsidiary, as the
case may be, for any corporate purpose, and the Company or Subsidiary shall not
be obligated to segregate such payroll deductions. Notwithstanding the preceding
sentence, all payroll deductions transferred to and held by the Trust shall be
used solely by the Trust as specified in the Trust Agreement attached hereto as
Exhibit C. Until ADSs are issued under the Plan (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company), a participant will only have the rights of an unsecured creditor with
respect to such ADSs.

17. Reports

     Individual accounts will be maintained for each participating Employee by
the Company or the Designated Subsidiary as well as the Trust. Statements of
account will be given to participating Employees at least annually, which
statements will set forth the amounts of payroll deductions, the Subscription
Price, the number of ADSs subscribed and the remaining cash balance, if any, for
the period covered by such statement.

18. Adjustments Upon Changes in Capitalization

     (A) Adjustments. In the event that any dividend or other distribution
(whether in the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares such that an adjustment is
determined by the Administrator (in its sole discretion) to be appropriate in
order to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, then the Administrator will, in
such manner as it may deem equitable, adjust the number and class of Shares
which may be delivered under the Plan, the Subscription Price per Share and the
number of Shares covered by each option under the Plan which has not yet been
exercised, and the numerical limits of Sections 7.

     (B) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Offering Period and the Plan will terminate
immediately prior to the consummation of such proposed action

7



--------------------------------------------------------------------------------



 



and any and all accumulated payroll deductions will be returned to the
participating Employees in accordance with Section 19(A), unless otherwise
provided by the Administrator.

     (C) Merger or Asset Sale. In the event of a proposed sale of all or
substantially all of the assets of the Company, or the merger of the Company
with or into another corporation, each option under the Plan shall be assumed or
an equivalent option shall be substituted by such successor corporation or a
parent or subsidiary of such successor corporation, unless the Administrator
determines, in the exercise of its sole discretion and in lieu of such
assumption or substitution, to shorten the Offering Period then in progress by
setting a new Exercise Date (the “New Exercise Date”) or to cancel each
outstanding right to subscribe and refund all sums collected from participants
during the Offering Period then in progress. If the Administrator shortens the
Offering Period then in progress in lieu of assumption or substitution in the
event of a merger or sale of assets, the Administrator shall notify each
participant in writing, at least ten (10) business days prior to the New
Exercise Date, that the Exercise Date for his option has been changed to the New
Exercise Date and that his option will be exercised automatically on the New
Exercise Date, unless prior to such date he has withdrawn from the Offering
Period as provided in Section 10 hereof. For purposes of this paragraph, an
option granted under the Plan shall be deemed to be assumed if, following the
sale of assets or merger, the option confers the right to subscribe, for each
share of option stock subject to the option immediately prior to the sale of
assets or merger, the consideration (whether stock, cash or other securities or
property) received in the sale of assets or merger by holders of ordinary shares
for each Share held on the effective date of the transaction (and if such
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding Shares); provided, however, that
if such consideration received in the sale of assets or merger was not solely
common stock of the successor corporation or its parent (as defined in Section
424(e) of the Code), the Administrator may, with the consent of the successor
corporation, provide for the consideration to be received upon exercise of the
option to be solely common stock of the successor corporation or its parent
equal in fair market value to the per share consideration received by holders of
Shares and the sale of assets or merger.

19. Amendment or Termination

     (A) The Administrator may at any time and for any reason terminate or amend
the Plan. Except as provided in Section 19, no such termination can affect
options previously granted under the Plan, provided that an Offering Period may
be terminated by the Administrator on any Exercise Date if the Administrator
determines that the termination or suspension of the Plan is in the best
interests of the Company and its stockholders. Except as provided in Section 18
and this Section 19, no amendment may make any change in any option theretofore
granted which adversely affects the rights of any participant. To the extent
necessary to comply with Section 423 of the Code (or any successor rule or
provision or any other applicable law, regulation or stock exchange rule), the
Company will obtain stockholder approval in such a manner and to such a degree
as required.

     (B) Without stockholder consent and without regard to whether any
participant rights may be considered to have been “adversely affected,” the
Administrator will be entitled to change the Offering Periods, limit the
frequency and/or number of changes in the amount withheld during an Offering
Period, establish the exchange ratio applicable to amounts withheld in a
currency other than U.S. dollars, permit payroll withholding in excess of the
amount designated by a participant in order to adjust for delays or mistakes in
the Company’s processing of properly completed withholding elections, establish
reasonable waiting and adjustment periods and/or accounting and crediting
procedures to ensure that amounts applied toward the subscription of Shares for
each participant properly correspond with amounts withheld from the
participant’s Compensation, and establish such other limitations or procedures
as the Administrator determines in its sole discretion advisable which are
consistent with the Plan.

     (C) In the event the Administrator determines that the ongoing operation of
the Plan may result in unfavorable financial accounting consequences, the
Administrator may, in its discretion and, to the extent necessary or desirable,
modify, amend or terminate the Plan to reduce or eliminate such accounting
consequence including, but not limited to:

8



--------------------------------------------------------------------------------



 



          (i) altering the Subscription Price for any Offering Period including
an Offering Period underway at the time of the change in Subscription Price;

          (ii) shortening any Offering Period so that Offering Period ends on a
new Exercise Date, including an Offering Period underway at the time of the
Administrator action; and

          (iii) allocating Shares.

Such modifications or amendments will not require stockholder approval or the
consent of any Plan participants.

20. Notices.

     All notices or other communications by a participant to the Company or
Designated Subsidiary under or in connection with the Plan shall be deemed to
have been duly given when received in the form specified by the Company or
Designated Subsidiary at the location, or by the person, designated by the
Company or Designated Subsidiary for the receipt thereof.

21. Conditions Upon Issuance.

     Neither Shares nor ADSs or ADRs shall be issued with respect to an option
unless the exercise of such option and the issuance and delivery of such ADSs or
ADRs pursuant thereto, as well as the issuance of shares from the Company to the
Trust and the transfer of shares from the Trust to the Employees, shall comply
with all applicable provisions of law, domestic or foreign, including, without
limitation, the Securities Act of 1933, as amended, the Securities Exchange Act
of 1934, as amended, and the rules and regulations promulgated thereunder,
French Commercial Code, and the requirements of any stock exchange upon which
the Shares or ADSs may then be listed, and shall be further subject to the
approval of counsel for the Company with respect to such compliance.

     As a condition to the exercise of an option, the Company or Trustee may
require the person exercising such option to represent and warrant at the time
of any such exercise that the ADSs are being subscribed only for investment and
without any present intention to sell or distribute such ADSs if, in the opinion
of counsel for the Company, such a representation is required by any of the
aforementioned applicable provisions of law.

22. Term of Plan

     The Plan shall become effective upon the earlier to occur of its adoption
by the Board or its approval by the shareholders of the Company. It shall
continue in effect until terminated under Section 19 hereof.

23. Governing Law and Jurisdiction

     This Plan shall be governed by and construed in accordance with the laws of
the State of Delaware, except for that body of law pertaining to conflicts of
laws.

*

* * *

9



--------------------------------------------------------------------------------



 



Exhibit A

BUSINESS OBJECTS S.A.

2004 INTERNATIONAL EMPLOYEE STOCK PURCHASE PLAN

PARTICIPATION AGREEMENT

     
                   Original Application
  Original Enrollment Date:                    
                   Change in Payroll Deduction Rate
  Change Notice Date:                    

1.                                                             hereby elects to
participate in the Business Objects S.A. 2004 International Employee Stock
Purchase Plan (the “International Employee Stock Purchase Plan”).

2. I hereby authorize the Company or any Designated Subsidiary of which I am an
Employee to make payroll deductions from each paycheck in the amount of         
            % of my Compensation on each payday (together with amounts
contributed under the Company’s Employee Savings Plan, no less than 1% and not
to exceed 10% during the Offering Period in accordance with the International
Employee Stock Purchase Plan. Please note that only whole percentages are
permitted.)

3. I understand that said payroll deductions shall be accumulated in order to
exercise the option(s) granted to me pursuant to the International Employee
Stock Purchase Plan and to purchase ADSs representing Shares at the applicable
Purchase Price determined in accordance with the International Employee Stock
Purchase Plan. I understand that if I do not elect to withdraw from an Offering
Period, any accumulated payroll deductions will be used by the Trustee to
automatically exercise my option.

4. I have received a copy of the complete International Employee Stock Purchase
Plan. I understand that my participation in the International Employee Stock
Purchase Plan is in all respects subject to the terms of the Plan (including,
without limitation, the Trust Agreement, which is attached as Exhibit C
thereto). I understand that the grant of the option by the Company under this
Participation Agreement may be subject to obtaining shareholder approval of the
International Employee Stock Purchase Plan, any Exhibit thereto and/or any
amendment thereto.

5. ADSs purchased for me under the Employee Stock Purchase Plan should be issued
in the name of (Employee Only):                                                 
                          

6. I understand that, notwithstanding any other provision of this Participation
Agreement or the International Employee Stock Purchase Plan:

     (A) neither the International Employee Stock Purchase Plan nor this
Participation Agreement shall form any part of any contract of employment
between the Company or any Designated Subsidiary and any Employees of any such
company, and it shall not confer on any participant any legal or equitable
rights (other than those constituting the Options themselves) against the
Company or any Designated Subsidiary, directly or indirectly, or give rise to
any cause of action in law or in equity against the Company or any subsidiary;

     (B) the benefits to participants under the Plan shall not form any part of
their wages, pay or remuneration or count as wages, pay or remuneration for
pension fund or other purposes except if applicable for tax purposes

     (C) in no circumstances shall any Employee on ceasing to hold his or her
office or employment by virtue of which he or she is or may be eligible to
participate in the International Employee Stock Purchase Plan be entitled to any
compensation for any loss of any right or benefit or prospective right or
benefit under the Plan, which he might otherwise have enjoyed, whether such
compensation is claimed by way of damages for wrongful dismissal or other breach
of contract or by way of compensation for loss of office or otherwise.

10



--------------------------------------------------------------------------------



 



     (D) the Company expressly retains the right to terminate the International
Employee Stock Purchase Plan at any time and that I will have no right to
continue to receive option grants under the International Employee Stock
Purchase Plan in such event.

7. I understand that I may be subject to taxation as a result of my
participation under the International Employee Stock Purchase Plan. I understand
that although the basis for taxation may be calculated based upon the fair
market value of the Shares at the exercise date, the Shares may/will not be
deposited into my broker account on that day for at least 5 business days
subsequent to the exercise date. I therefore understand that there may be a loss
of value between the exercise date and the date Shares are deposited into my
broker account., I have consulted any tax advisors in connection with my
participation under the International Employee Stock Purchase Plan that I deem
advisable, and have not relied on the Company for tax advice.

8. I understand that investment purchasing in Shares purchased under the
International Stock Purchase Plan is not a risk free investment and is subject
to a risk of loss in whole or part.

9. I hereby agree to be bound by the terms of the International Employee Stock
Purchase Plan. The effectiveness of this Participation Agreement is dependent
upon my eligibility to participate in the International Employee Stock Purchase
Plan.

10. I hereby agree to permit (i) the Company or a Company agent to transfer my
tax identification, address and other necessary personal information to a broker
selected by the Company for the purpose of opening an International Employee
Stock Purchase Plan related brokerage account in my name and ii) a broker
selected by company to open said account. I consent to the transfer of the
aforementioned personal information to any country as required by Company to
administer the International Employee Stock Purchase Plan including, without
limitation, the United States.

I UNDERSTAND THAT THIS PARTICIPATION AGREEMENT SHALL REMAIN IN EFFECT THROUGHOUT
SUCCESSIVE OFFERING PERIODS UNLESS I TERMINATE MY PARTICIPATION AS EVIDENCED BY
ME SUBMITTING A NEW PARTICIPATION AGREEMENT WITH THIS SO INDICATED.

     
Employee’s Taxpayer
   
Identification Number (SS#):
 

--------------------------------------------------------------------------------

 
   
Employer:
 

--------------------------------------------------------------------------------

 
   
Employee’s Address:
 

--------------------------------------------------------------------------------

 
   

 

--------------------------------------------------------------------------------

 
   

--------------------------------------------------------------------------------

Signature of Employee
   
 
   
Date:

--------------------------------------------------------------------------------

   

11



--------------------------------------------------------------------------------



 



Exhibit B

BUSINESS OBJECTS S.A.

2004 INTERNATIONAL EMPLOYEE STOCK PURCHASE PLAN

NOTICE OF WITHDRAWAL

     The undersigned participant in the Offering Period of the Business Objects
S.A. 2004 International Employee Stock Purchase Plan which began on             
(the “Enrollment Date”) hereby notifies the Company or Designated Subsidiary
that he or she hereby withdraws from the Offering Period. He or she hereby
directs the Company or Designated Subsidiary to pay to the undersigned as
promptly as practicable all the payroll deductions credited to his or her
account with the Company or Designated Subsidiary with respect to such Offering
Period. The undersigned understands and agrees that his or her Option for such
Offering Period will be automatically terminated. The undersigned understands
further that no further payroll deductions will be made for the purchase of ADSs
in the current Offering Period and the undersigned shall be eligible to
participate in succeeding Offering Periods only by delivering to the Company or
Designated Subsidiary a new Participation Agreement.

     

  Name and Address of Participant:  
 
 

--------------------------------------------------------------------------------

 
   

 

--------------------------------------------------------------------------------

 
   

 

--------------------------------------------------------------------------------

 
   

 

--------------------------------------------------------------------------------

 
   

  Signature:  
 
 

--------------------------------------------------------------------------------

 
   

  Date:

--------------------------------------------------------------------------------

12



--------------------------------------------------------------------------------



 



Exhibit C

BUSINESS OBJECTS S.A.

2004 INTERNATIONAL EMPLOYEE STOCK PURCHASE PLAN

EMPLOYEE BENEFITS TRUST AGREEMENT

     This declaration of trust and trust agreement (the “Trust Agreement”) is
made and entered into this                       day of                       ,
2004 by and between Business Objects S.A., a corporation organized under the
laws of the Republic of France (the “Company”) and Allecon Stock Associates, a
corporation organized under the laws of                      (the “Trustee”), in
favor of each of the Employees. All terms not defined herein will have the
meanings ascribed to them in the Company’s 2004 International Employee Stock
Purchase Plan (the “Plan”).

RECITALS:

A. The shareholders of the Company formally authorized the Plan on June    ,
2004, pursuant to which the Employees will receive options to purchase ADS of
the Company, corresponding to Shares of the Company.

B. On June                    , 2004, the shareholders of the Company also
approved the establishment of the Business Objects S.A. Employee Benefit Trust
(the “Trust”) as a fiscal intermediary and paying agent to facilitate
implementation of the Plan.

     NOW, THEREFORE, the Company and the Trustee agree as follows:

ARTICLE 0
DEFINITIONS

(A) “ADR” shall mean an American Depositary Receipt evidencing American
Depositary Shares corresponding to Shares.

(B) “ADS” shall mean an American Depositary Share corresponding to Shares

(C) “Board” shall mean the Board of Directors of Business Objects S.A.

(D) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(E) “Company” shall mean Business Objects S.A., a corporation organized under
the laws of the Republic of France.

(F) “Custodian” shall mean Banque BNP Paribas, or any successor or successors
thereto.

(G) “Depositary” shall mean the Bank of New York, or any successor or successors
thereto.

(H) “Designated Subsidiaries” shall mean the Subsidiaries which have been
designated by the Board from time to time in its sole discretion as eligible to
participate in the Plan.

(I) “Employee” shall mean any individual who is an Employee of the Company or a
Designated Subsidiary for tax purposes. For purposes of the Plan, the employment
relationship shall be treated as continuing intact while the individual is on
sick leave or other leave of absence approved by the Company or a Designated
Subsidiary.

13



--------------------------------------------------------------------------------



 



Where the period of leave exceeds 90 days and the individual’s right to
reemployment is not guaranteed either by statute or by contract, the employment
relationship will be deemed to have terminated on the 91st day of such leave.

(J) “Exercise Date” shall mean the last day of each Offering Period.

(K) “Plan” shall mean this 2004 International Employee Stock Purchase Plan.

(L) “Shares” shall mean ordinary shares with a nominal value of €0.10, of the
Company.

(M) “Reserves” shall mean the maximum number of Shares, which have been
authorized for issuance under the Plan pursuant to Section 12 hereof.

(N) “Subsidiary” shall mean a corporation, domestic or foreign, of which not
less than 50% of the voting rights are held by the Company or a Subsidiary,
whether or not such corporation now exists or is hereafter organized or acquired
by the Company or a Subsidiary.

(O) “Trust” shall mean the trust created by the Company under the Trust
Agreement;

ARTICLE I
CREATION AND FUNDING OF TRUST

     I.1 Creation of Trust. The Business Objects S.A. Benefit Trust (the
“Trust”) is hereby created. Company hereby appoints the Trustee, and irrevocably
grants, assigns, transfers, conveys and delivers to the Trustee, and the Trustee
hereby accepts, any and all property as specified in Section 1.2, in trust for
the use and purposes hereinafter stated, and the Trustee agrees to and does
hereby accept the foregoing property subject to such Trust.

     I.2 Initial Funding. Concurrently with the execution of this Trust
Agreement, the Company is conveying to the Trust twenty-five (25) dollars.

     I.3 Contributions of the Company. From time to time, the Company shall
issue Shares (to be transferred by the Custodian to the Depositary which will
convert the Shares into ADSs and shall deliver to participating Employees in the
form of ADRs or to a broker in the form of ADSs) and/or cash to the Trust in
such amounts and at such times as required for the Company to fulfill its
obligations under the Plan and this Trust Agreement. Such Share or cash, when
contributed to the Trust, shall be used and applied by the Trustee in accordance
with the terms of this Trust Agreement.

     I.4 Contributions of Payroll Deductions. From time to time, as required by
and in accordance with the terms of the Plan, the Company and/or any of its
Subsidiaries shall contribute to the Trust the accumulated payroll deductions of
the Employees to be applied towards the exercise of options held by such
Employees.

ARTICLE II
EMPLOYEE ACCOUNTS

     II.1 Individual Accounts. The Trustee shall establish and maintain on its
books a separate account for each participating Employee. All contributions of
payroll deductions pursuant to Section 1.4 by the Company shall be allocated to
individual accounts within the Trust on the basis of each Employee’s accumulated
payroll deduction for the relevant offering period under the Plan.

     II.2 Application of Funds in Individual Accounts. The cash contributed to
the individual accounts shall be applied to exercise the options of the
Employees in accordance with the terms of the Plan.

14



--------------------------------------------------------------------------------



 



ARTICLE III
DISTRIBUTIONS

     III.1 Distributions of ADS to Employees. The Trustee shall as soon as
practicable after the Exercise Date, exercise the options of each Employee in
accordance with the terms of the Plan. Accordingly the Custodian shall issue the
Shares and deliver them with the Depositary which shall convert the Shares into
ADSs and shall deliver ADRs to each Employee, or ADSs to such Employee’s broker.

     III.2 Distributions of Payroll Deductions to the Company. The Trustee shall
distribute the payroll deductions contributed pursuant to Section 1.4 to the
Company in accordance with the terms of the Plan.

ARTICLE IV
NAME, DURATION AND TERMINATION OF TRUST

     IV.1 Name. This Trust shall be known as the “Business Objects S.A. Employee
Benefits Trust.”

     IV.2 Nature. This trust shall be a grantor trust within the meaning of the
Code and shall be subject to the claims of the Company’s general creditors, to
the extent that the assets of the Trust would be otherwise so subject.

     IV.3 Duration. This Trust shall be revocable and may be revoked by the
Company at any time. Unless sooner revoked, it shall terminate at the earlier
of: (a) twenty (20) years from the effective date of the Plan, or (b) upon the
termination of the Plan and the satisfaction of all obligations thereunder.

     IV.4 Distributions by Trustee on Termination. Upon termination of the
Trust, the Trustee shall distribute or apply any cash contributed pursuant to
Section 1.3 to the Company, and any cash contributed pursuant to Section 1.4 in
the individual accounts to the appropriate Employees; provided, however, that
the Trustee may, but only on the advice of counsel, retain a reasonable sum for
payment of or to provide for all known claims against and expenses of the Trust
and the Trustee, but only from contributions made pursuant to Section 1.3.

ARTICLE V
PURPOSE OF TRUST AND LIMITATIONS OF TRUSTEE

     The sole purpose of this Trust is for use in the administration of the
Plan. The Trust shall not be nor have the power to be an organization having as
a purpose the carrying on of any trade or business. This Trust Agreement is not
intended to create and shall not be interpreted as creating an association,
partnership, joint venture or any other entity formed to conduct trade or
business.

ARTICLE VI
POWERS OF THE TRUSTEE

     VI.1 General Powers. In addition to such powers as may from time to time be
granted to the Trustee, the Trustee may take all such actions and is hereby
granted such powers as may appear necessary or proper to comply with the laws of
the appropriate jurisdictions and to effectuate and carry out the terms and
purposes of the Trust Agreement. The Trustee shall hold legal and equitable
title to all assets at any time constituting a part of the Trust and shall hold
such assets in Trust to be administered and disposed of by the Trustee pursuant
to the terms of this Trust Agreement for the benefit of the Employees or the
Company as the case may be.

     VI.2 Specific Powers Exercisable by Trustee. The Trustee shall have the
following specific powers, and the enumeration of such powers shall not be
considered in any way to limit or control the power of the Trustee to act as
specifically authorized in any other section or provision of this Trust
Agreement:

15



--------------------------------------------------------------------------------



 



          (A) To sell or otherwise dispose of any of the Trust Assets in
exchange for the fair market value thereof.

          (B) To prosecute or defend litigation (in the name of the Trust, the
beneficiaries, or otherwise) and to pay, discharge or otherwise satisfy claims,
liabilities, and expenses and to pay all expenses incurred in connection
therewith, to carry such insurance, as the Trustee shall determine, to protect
the Trust and the Trustee from liability.

          (C) To invest any cash not yet available for distribution in
accordance with the terms of this Trust Agreement in demand and time deposits in
banks or savings institutions, short-term certificates of deposit, treasury
bills, or money market account instruments. Any interest earned from such
investments shall be applied towards payment of the Trustee’s compensation
(determined pursuant to Section 9.1) or other expenses of the Trust.
Notwithstanding the preceding sentence, if such interest is in excess of the
amount required to compensate the Trustee or to pay any other expenses of the
Trust, such excess shall be distributed to the Company.

          (D) While serving as Trustee to engage legal counsel for the benefit
of the Trustee. The Company, however, shall be obligated to pay the fees and
expenses of such counsel. In addition, the Trustee may engage such other
consultants as the Trustee shall see fit to assist in the administration of the
Trust, and such consultant’s fees shall also be the obligation of the Company.

ARTICLE VII
AMENDMENT OF TRUST AGREEMENT

     This Trust Agreement may be amended at any time and to any extent by a
written instrument executed by the Trustee and the Company.

ARTICLE VIII
ACCEPTANCE BY TRUSTEE

     VIII.1 Acceptance of Appointment. The Trustee hereby accepts its
appointment made in this Trust Agreement subject to the conditions enumerated
below and agrees to act as Trustee pursuant to the terms hereof.

          (A) The Trustee shall in no case or event be liable for any damage
caused by the exercise of its discretion as authorized in this Trust Agreement
in any particular manner, or for any other reason, except gross negligence or
willful misconduct, nor shall the Trustee be liable or responsible for forgeries
or false impersonation.

          (B) If any controversy arises between the parties hereto or with any
third person with respect to the subject matter of the Trust or its terms or
conditions, the Trustee shall not be required to determine the same or take any
action in the premises, but may await the settlement of any such controversy by
final appropriate legal proceedings or otherwise as the Trustee may reasonably
require.

          (C) The Trustee may utilize or be reimbursed only from the Trust
assets contributed pursuant to Section 1.3 (to the extent that it is not
directly paid by the Company) with respect to all liabilities and expenses
(including amounts paid in satisfaction of judgments, in compromise, or as
attorneys’ fees and expenses) reasonably incurred by the Trustee in connection
with the defense or disposition of any action, suit or other proceeding in which
the Trustee may be involved or with which the Trustee may be threatened by
reason of its being or having been a Trustee pursuant to this Trust Agreement,
except with respect to any matter as to which the Trustee shall have been
adjudicated to have acted in bad faith or with willful misfeasance, reckless
disregard of its duties or gross negligence.

16



--------------------------------------------------------------------------------



 



          (D) Notwithstanding any other provision of this Trust Agreement, the
Trustee’s responsibility for payment of or provision for any claims against or
liabilities or expenses of the Trust or the Trustee shall be limited to the
property and assets in the Trust and shall be dischargeable only therefrom.

ARTICLE IX
TRUSTEE’S EXPENSES

     9.1 Trustee Compensation. The Trustee shall be entitled to such reasonable
compensation for its services as shall be agreed upon in writing by the Company
and the Trustee. To the extent the compensation and expenses of the Trustee are
not paid directly by the Company, they shall be paid by the Trust pursuant to
Section 6.2(c) or out of assets contributed pursuant to Section 1.3, or a
combination thereof. Notwithstanding the preceding two sentences or any other
provision of this Trust Agreement, if the Trustee is an Employee he or she shall
receive no additional compensation for service as Trustee.

ARTICLE X
RESIGNATION AND REMOVAL OF TRUSTEE

     X.1 Trustee Resignation. The Trustee shall have the right to resign at any
time upon fifteen (15) days written notice to the Company. Upon such
resignation, the Company shall appoint a successor Trustee.

     X.2 Removal of Trustee. A Trustee may be removed and its duties terminated
at any time, and its successor appointed, by the Company.

ARTICLE XI
GOVERNING LAW

     The Trust has been accepted by the Trustee and will be administered in the
State of California, and its validity, construction and all rights hereunder,
and the validity and construction of this Trust shall be governed by the laws of
that State.

     All matters affecting the title, ownership and transferability of any
security, whether created or held hereunder, shall be governed by all applicable
federal, state, foreign securities laws.

ARTICLE XII
SEVERABILITY

     In the event any provision of this Trust Agreement or the application
thereof to any person or circumstance shall be finally determined to be invalid
or unenforceable to any extent, the remainder of this Trust Agreement , or the
application of such provision to persons or circumstances other than those as to
which it is determined to be invalid or unenforceable, shall not be affected
thereby, and each provision of this Trust shall be valid and enforced to the
fullest extent permitted by law.

17



--------------------------------------------------------------------------------



 



ARTICLE XIII
COUNTERPARTS

     This Trust Agreement may be executed in any number of counterparts, each of
which shall be an original, but such counterparts shall together constitute but
one and the same instrument.

     IN WITNESS WHEREOF, the Company and the Trustee have executed this Trust
Agreement on the day and year hereinabove first written.

     
“Company”
  Business Objects S.A., a corporation organized under

  the laws of the Republic of France
 
   

  By: Bernard Liautaud

  President and Chief Executive Officer
 
   
“Trustee”
  Allecon Stock Associates, a corporation organized

  under the laws of                                      
 
   

  By:

--------------------------------------------------------------------------------

 
   

 

--------------------------------------------------------------------------------

18